Citation Nr: 1514842	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout with degenerative changes in the right foot.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As a matter of clarification, the RO noted in the April 2012 Statement of the Case that the Veteran's claim of service connection for a psychiatric disorder was an attempt to reopen a previously-denied claim. Instead, the Veteran filed a claim for service connection for both PTSD and an anxiety disorder in March 2009. After denial of the claim in October 2009, the Veteran filed a timely notice of disagreement and appellate proceedings ensued. The Veteran's psychiatric disorder is therefore an original claim on appeal and the Veteran need not submit new and material evidence to obtain appellate review regarding the merits of the claim. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to his military service.

2.  The Veteran's gout with degenerative changes in the right foot is not etiologically related to his military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).

2.  The criteria for service connection for gout with degenerative changes in the right foot have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in April 2009, prior to the initial adjudication of the claim in October 2009.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide a medical examination or obtain a medical opinion to decide these claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  The standards of McLendon are not met in this case.  The Veteran has current diagnoses of hypertension and gout, however, no in-service occurrence has been alleged or shown and the evidence of record does not suggest that these disabilities are otherwise related to service.  Thus, the second and third McLendon elements are not satisfied and, therefore, a VA examination is not required to decide these claims.  See McLendon, 20 Vet. App. at 83.

All necessary assistance has been provided to the Veteran.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is unaware of any such evidence.

II.  Legal Criteria

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The elements of a valid claim for direct service connection are as follows:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  See Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id.

Because the Veteran has been diagnosed as having hypertension and potential arthritis, and cardiovascular-renal disease (to include hypertension) and arthritis are considered chronic diseases under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply.  Service connection for hypertension and arthritis may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for cardiovascular-renal disease (to include hypertension) or arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analyses

Hypertension

The Veteran is diagnosed with hypertension. However, his service treatment records do not reveal any treatment for or complaints or symptoms of hypertension.  Both the Veteran's entrance and separation examination blood pressures were within the normal range.  There is nothing in the record to suggest that this condition occurred in service or during the presumptive period after discharge from service.  

The earliest indication of a hypertension diagnosis is dated in 2005 and generated by the VA Medical Center in North Chicago. The diagnosis was rendered fully 37 years after the Veteran was discharged from active service and there is no competent evidence in the record linking the Veteran's currently diagnosed hypertension to his military service.  

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.

The Veteran has not reported hypertensive symptoms in service and no competent medically trained source has linked the diagnosis to service. The Veteran is not competent to give and opinion about the disorder's etiology. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Gout with Degenerative Changes in the Right Foot

The Veteran's VA treatment records contain 2005 x-rays showing degenerative changes of the right foot and possible gouty arthritis involving the first metatarsophalangeal joint. However, the Veteran's service treatment records do not reveal any treatment for or complaints of gout or arthritis of the right foot.  When separated, the Veteran denied on his pre-discharge physical examination questionnaire then having, or ever having had, arthritis or rheumatism and foot trouble and examiners found no abnormalities. Both the Veteran's entrance and separation examinations show his feet as being normal.  There is nothing in the record to suggest that this condition occurred in service or during the presumptive period after discharge from service.  

As noted above, the Veteran is not competent to render a diagnosis as to the medical causes of a disorder and there is otherwise no evidence in the record linking the Veteran's currently diagnosed gout with degenerative changes in the right foot to his military service.  

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for gout with degenerative changes in the right foot is denied.


REMAND

The Veteran has a current diagnosis of an anxiety disorder and alleges that he has  depression and anxiety resulting from thoughts of his military tenure while serving as a missile crewman.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include anxiety and depression. 

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's service personnel records indicate that he served as an Army Pershing missile crew member;

*VA treatment records from December 2005 and March 2006 show that the Veteran has anxiety about his adult disabled son and that the Veteran was diagnosed with adjustment disorder with anxiety related to the stress of taking care of his son;

*VA treatment records from January 2007 to April 2009 show that the Veteran was treated for adjustment disorder with anxiety and anxiety disorder;

*In his March 2009 statement, the Veteran alleged that he had nightmares and continuing thoughts of the hazards of his military service as a missile crewman. 


After reviewing the record, the examiner is asked to respond to the following:

a). Indicate all acquired psychiatric disorders currently shown, to include anxiety and depression. 

b). For any currently diagnosed psychiatric disorder determine whether such disorder had its onset in service or is otherwise related to the Veteran's military service. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


